DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment and Response to Non-Final Office Action filed August 19, 2022 is acknowledged.
Claims 1-7, 11-13 and 36-43 were pending. Claims 1-7, 11-13, 36 and 38-43 are being examined on the merits. Claim 37 is canceled.

Response to Arguments
Applicant’s arguments filed August 19, 2022 have been fully considered.
All of the previously made objections and rejections are withdrawn in view of Applicant’s arguments and amendments to the claims. However, the prior art search has been updated and that has resulted in new prior art rejections, below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1, 11-13, 36 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Lurz (US Patent No. 6,767,512) in view of Uetani1 (Elastomeric Thermal Interface Materials with High Through-Plane Thermal Conductivity from Carbon Fiber Fillers Vertically Aligned by Electrostatic Flocking, Advanced Materials, 26(33): 5857-5862, 2014) and Tan2 (US Patent App. Pub. No. 2008/0274511).

	Regarding independent claim 1, Lurz teaches …
A system for performing polymerase chain reaction (PCR), the system comprising: (abstract; col. 3, ll. 50-51);
a support member configured to receive a sample vessel having a sample therein (Fig. 1: 5);
a heater assembly associated with the support member and positioned to affect a temperature of the sample vessel, the heater assembly comprising a first heating member and a second heating member spaced apart from the first heating member, the first heating member and the second heating member each comprising a heater (Fig. 1: 7, 8, 9, - heater: 16, 19, 20);
wherein the heater assembly is moveable relative to the support member to selectively align the first heating member or the second heating member with the sample vessel to selectively transfer heat from the first heating member or the second heating member to the sample vessel through the heat transfer device (col. 3, ll. 9-21);
and wherein the first heating member and the second heating member are each maintained at a constant temperature, the first heating member being maintained at a different temperature than the second heating member (col. 4, ll. 25-29, 36-44).

Lurz did not indicate that a particular type of heater was required, and provided examples of Peltier elements (column 4, lines 25-30) and “heat exchangers with liquids passing therethrough” (column 6, lines 25-27). Lurz did not teach “resistive heaters” or a “heat transfer device” comprising “anisotropic fibers”.

Tan teaches a heat transfer device disposed between a heater assembly and a sample block (Fig. 13B; para. 99: “thermocycler 2, can include a sample block 35, a first thermal interface material 136 [i.e. heat transfer device] disposed adjacent to the sample block”). Tan additionally teaches that the heater is a resistive heater (para. 104: “each zone can further include a heating element … for example, resistive heaters”).

Neither Lurz nor Tan teaches a heat transfer device comprising anisotropic fibers axially aligned parallel to one another and positioned to conduct heat from the heater assembly toward the sample vessel in the axial direction of the anisotropic fibers, the anisotropic fibers each being configured to conduct heat independently of other anisotropic fibers in the axial direction and to retard heat transfer laterally between the anisotropic fibers. However, Uetani teaches a thermal interface material (“TIM”) [i.e., heat transfer device] with vertically aligned (and thus “parallel”) carbon fibers (p. 5859, left col., para. 2), where the thermal conductivity “through the plane” (i.e., in the vertical direction) was higher than the thermal conductivity “in-plane”, which demonstrates anisotropy. Such a TIM would conduct heat in the axial direction and to retard heat transfer laterally between the anisotropic fibers, and the fibers would be capable of conducting heat independently of other fibers because the heat would not transfer laterally between the fibers. Finally, Uetani teaches retaining a plurality of anisotropic fibers by incorporating them into rubber sheets (e.g., Fig. 2).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Lurz device by using resistive heaters as the heating sources, and providing a thermal interface material, as disclosed by Tan. It would have been obvious to the ordinary artisan to use resistance heaters as resistance heaters were art-recognized equivalents for heaters in thermal cyclers (e.g., Tan, para. 104). MPEP 2144.06. It also would have been obvious to place the TIM between the heater assembly and the sample vessel blocks (e.g. between blocks 7, 8, 9 and heat regulating devices 16, 19 and 20; Lurz Fig. 1), analogous to the placement of Tan’s TIM in Tan’s device, as doing so would have the expected benefit of improving the heat transfer between the heat regulating devices and the sample blocks (see Uetani, page 5857, first paragraph: “It is well known that two stiff planes only make contact at three points, resulting in a very poor thermal contact.”).
In addition, it would have been prima facie obvious to use the Uetani TIM since Uetani teaches it has superior through-plane thermal conductivity (Uetani page 5859, 3rd and 4th paragraphs: “…our TIM achieves high through-plane thermal conductivity at low filler loadings…Because our TIM achieved high thermal conductivity at low filler loadings, this is a major advantage over other existing TIMs.”).

Regarding dependent claim 11, Tan additionally teaches that the first heating member is set at a denaturation temperature and the second heating member is set at an annealing temperature, wherein the denaturation temperature is greater than the annealing temperature (para. 6: describes typical denaturing, annealing and elongation temperatures; para. 74: “the actuated segments are not influenced by the other segments, and their temperature may be set completely independently of the other actuated segments … possible to run quite different temperature cycles on the individual segments, with one of the segments for example heated up to the denaturing temperature and another held at the annealing temperature”; Fig. 25B shows denaturation temperatures higher than annealing temperatures).

Regarding dependent claim 39, Lurz additionally teaches that the heater assembly further comprises a third heating member spaced apart from the first heating member and the second heating member (Fig. 1: 7, 8, 9, - heater: 16, 19, 20). As noted above in claim 11, Tan additionally teaches maintaining heating members independently at either denaturation or annealing temperatures (para. 74; Fig. 25B), and also teaches typical “three-step PCR” (para. 114), which would include denaturation, annealing and extension temperatures (para. 6: describes typical denaturing, annealing and elongation temperatures, including where the extension temperature is greater than the annealing temperature and less than the denaturation temperature). Tan additionally teaches that the heater is a resistive heater (para. 104: “each zone can further include a heating element … for example, resistive heaters”). Finally, Lurz teaches that the heater assembly is moveable relative to the support member to selectively align the third heating member with the sample vessel to selectively transfer heat from the third heating member to the sample vessel through the heat transfer device (col. 3, ll. 9-21).

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the modified Lurz device, discussed above, with the denaturation and annealing temperatures of Tan. Lurz teaches that the device is useful for PCR (abstract; col. 3, ll. 50-51). The ordinary artisan would understand that denaturation and annealing conditions are required for performing PCR. Therefore, the ordinary artisan would have been motivated to use the Tan temperatures in the modified Lurz device in order to optimize the use of the modified Lurz device for PCR. The ordinary artisan would have had an expectation of success as setting denaturation and annealing temperature conditions is well-known in the thermal cycling art.

	Regarding dependent claims 12-13, Lurz teaches that the heater assembly further comprises a mount, the first heating member and the second heating member being disposed on or in the mount, the mount being configured to selectively move the first heating member and the second heating member relative to the sample (Fig. 1: 5, 7, 8, 9, 16, 19, 20; col. 3, ll. 9-21), as recited in claim 12. Lurz does not teach that the mount is circular or polygonal, as recited in claim 13, however it would have been obvious to the ordinary artisan to optimize the shape through routine experimentation. The ordinary artisan would have had an expectation of success as thermal cycler design and modification is well-known in the art.


Regarding independent claim 36, Lurz teaches …
A system for heating, comprising: (abstract; col. 3, ll. 50-51);
a heating target area (Fig. 1: 7, 8, 9);
a heater assembly comprising a plurality of heating members (Fig. 1: 16, 19, 20);
each of the plurality of heating members comprising a heater, wherein each of the heating members is heated to a different temperature and maintained at the different temperature; Fig. 1: 7, 8, 9, - heater: 16, 19, 20; col. 4, ll. 25-29, 36-44);
wherein the heating members of the heater assembly are spaced apart one from another and configured to transfer heat through the heat transfer device the heating target area (Fig. 1: 7 ,8, 9, - heater: 16, 19, 20);
wherein the heater assembly is selectively movable to cause the plurality of heating members to be alternatingly positioned so as to be aligned with different parts of the heating target area, respectively, within thermal communication with the heat transfer device (col. 3, ll. 9-21).

Tan teaches a heat transfer device disposed between the heater assembly and the heating target area and positioned adjacent to the heater assembly, such that the plurality of heating members are in thermal communication with the heat transfer device (Fig. 13B; para. 99: “thermocycler 2, can include a sample block 35, a first thermal interface material 136 [i.e. heat transfer device] disposed adjacent to the sample block”). Tan additionally teaches that the heater is a resistive heater (para. 104: “each zone can further include a heating element … for example, resistive heaters”).

Lurz does not teach the heat transfer device comprising: a plurality of anisotropic fibers axially aligned parallel to one another and configured to conduct heat in an axial direction of the anisotropic fibers from the heater assembly to the heating target area opposite the heat transfer device from the heater assembly, the anisotropic fibers each being configured to conduct heat independently of other anisotropic fibers in the axial direction and to retard heat transfer laterally between the anisotropic fibers; and a retaining mechanism configured to hold the anisotropic fibers together. However, Uetani teaches a thermal interface material (“TIM”) [i.e., heat transfer device] with vertically aligned (and thus “parallel”) carbon fibers (p. 5859, left col., para. 2), where the thermal conductivity “through the plane” (i.e., in the vertical direction) was higher than the thermal conductivity “in-plane”, which demonstrates anisotropy. Such a TIM would conduct heat in the axial direction and to retard heat transfer laterally between the anisotropic fibers, and the fibers would be capable of conducting heat independently of other fibers because the heat would not transfer laterally between the fibers. Finally, Uetani teaches retaining a plurality of anisotropic fibers by incorporating them into rubber sheets (e.g., Fig. 2).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Lurz device with the Tan resistive heaters, and further to modify the location of the heat transfer device (i.e., the TIM) so that it is between the heater assembly and the heating target area, also according to Tan. It would have been obvious to the ordinary artisan to modify the Lurz heater with a resistance heater as resistance heaters are art-recognized equivalents for heaters in thermal cyclers (e.g., Tan, para. 104). MPEP 2144.06. It also would have been obvious to place the TIM between the heater assembly and the heating target area as doing so would have the expected benefit of improving the heat transfer between the heater assembly and the target area. The ordinary artisan would have had an expectation of success as thermal cycler design and modification is well-known in the art.
In addition, it would have been prima facie obvious to use the Lurz plus Tan device and substitute the Uetani TIM for the Tan TIM in the Tan heat transfer device. Tan teaches the need for thermocyclers with improved temperature control to optimize PCR reaction conditions. Uetani teaches a TIM with superior in-plane and through-plane thermal conductivities. The ordinary artisan would have been motivated to incorporate the Uetani TIM into the Tan heat transfer device in order to improve the conductivity properties, and, therefore temperature control of the Tan device. The ordinary artisan would have had an expectation of success as Tan teaches that the thermal cycler can be optimized by incorporating different components.

Regarding dependent claim 40, Tan additionally teaches that a first heating member of the heater assembly is set at a denaturation temperature and a second heating member of the heater assembly is set at an annealing temperature, wherein the denaturation temperature is greater than the annealing temperature (para. 6: describes typical denaturing, annealing and elongation temperatures; para. 74: “the actuated segments are not influenced by the other segments, and their temperature may be set completely independently of the other actuated segments … possible to run quite different temperature cycles on the individual segments, with one of the segments for example heated up to the denaturing temperature and another held at the annealing temperature”; Fig. 25B shows denaturation temperatures higher than annealing temperatures).



Regarding dependent claim 41, Lurz additionally teaches that the heater assembly further comprises a third heating member spaced apart from the first heating member and the second heating member (Fig. 1: 7, 8, 9, - heater: 16, 19, 20).
As noted above in claim 40, Tan additionally teaches maintaining heating members independently at either denaturation or annealing temperatures (para. 74; Fig. 25B), and also teaches typical “three-step PCR” (para. 114), which would include denaturation, annealing and extension temperatures (para. 6: describes typical denaturing, annealing and elongation temperatures, including where the extension temperature is greater than the annealing temperature and less than the denaturation temperature). Tan additionally teaches that the heater is a resistive heater (para. 104: “each zone can further include a heating element … for example, resistive heaters”). In addition, as noted in claim 36 above, Uetani teaches or suggests the anisotropic fiber aspects of the heat transfer device.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the modified Lurz device, discussed above, with the denaturation and annealing temperatures of Tan. Lurz teaches that the device is useful for PCR (abstract; col. 3, ll. 50-51). The ordinary artisan would understand that denaturation and annealing conditions are required for performing PCR. Therefore, the ordinary artisan would have been motivated to use the Tan temperatures in the modified Lurz device in order to optimize the use of the modified Lurz device for PCR. The ordinary artisan would have had an expectation of success as setting denaturation and annealing temperature conditions is well-known in the thermal cycling art.

Regarding independent claim 42, Lurz teaches …
A system, comprising: (abstract; col. 3, ll. 50-51); 
a heating target area (Fig. 1: 7, 8, 9);
a heater assembly comprising a mount and a plurality of heating members disposed on or in the mount and spaced apart one from another, each of the plurality of heating members comprising a heater (Fig. 1: 5, 7, 8, 9, 16, 19, 20);
wherein each of the heating members is heated to a different temperature and maintained at said different temperature (col. 4, ll. 25-29, 36-44);
the mount being configured to selectively move the heating members relative to the heating target area to selectively align the heating members, respectively, with the heating target area (col. 3, ll. 9-21).

Tan teaches a heat transfer device disposed between the heater assembly and the heating target area and positioned adjacent to the heater assembly such that the heater assembly is in thermal communication with the heat transfer device (Fig. 13B; para. 99: “thermocycler 2, can include a sample block 35, a first thermal interface material 136 [i.e. heat transfer device] disposed adjacent to the sample block”). Tan additionally teaches that the heater is a resistive heater (para. 104: “each zone can further include a heating element … for example, resistive heaters”).

Lurz does not teach the heat transfer device comprising: a plurality of anisotropic fibers axially aligned parallel to one another and configured to conduct heat in an axial direction of the anisotropic fibers from the heater assembly to the heating target area opposite the heat transfer device from the heater assembly, the anisotropic fibers each being configured to conduct heat independently of other anisotropic fibers in the axial direction and to retard heat transfer laterally between the anisotropic fibers. However, Uetani teaches a thermal interface material (“TIM”) [i.e., heat transfer device] with vertically aligned (and thus “parallel”) carbon fibers (p. 5859, left col., para. 2), where the thermal conductivity “through the plane” (i.e., in the vertical direction) was higher than the thermal conductivity “in-plane”, which demonstrates anisotropy. Such a TIM would conduct heat in the axial direction and to retard heat transfer laterally between the anisotropic fibers, and the fibers would be capable of conducting heat independently of other fibers because the heat would not transfer laterally between the fibers.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the Lurz device with the Tan resistive heaters, and further to modify the location of the heat transfer device (i.e., the TIM) so that it is between the heater assembly and the heating target area, also according to Tan. It would have been obvious to the ordinary artisan to modify the Lurz heater with a resistance heater as resistance heaters are art-recognized equivalents for heaters in thermal cyclers (e.g., Tan, para. 104). MPEP 2144.06. It also would have been obvious to place the TIM between the heater assembly and the heating target area as doing so would have the expected benefit of improving the heat transfer between the heater assembly and the target area. The ordinary artisan would have had an expectation of success as thermal cycler design and modification is well-known in the art.
In addition, it would have been prima facie obvious to use the Lurz plus Tan device and substitute the Uetani TIM for the Tan TIM in the Tan heat transfer device. Tan teaches the need for thermocyclers with improved temperature control to optimize PCR reaction conditions. Uetani teaches a TIM with superior in-plane and through-plane thermal conductivities. The ordinary artisan would have been motivated to incorporate the Uetani TIM into the Tan heat transfer device in order to improve the conductivity properties, and, therefore temperature control of the Tan device. The ordinary artisan would have had an expectation of success as Tan teaches that the thermal cycler can be optimized by incorporating different components.

Claims 2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lurz (US Patent No. 6,767,512) in view of Uetani3 (Elastomeric Thermal Interface Materials with High Through-Plane Thermal Conductivity from Carbon Fiber Fillers Vertically Aligned by Electrostatic Flocking, Advanced Materials, 26(33): 5857-5862, 2014) and Tan4 (US Patent App. Pub. No. 2008/0274511) as applied to claim 1 above, and further in view of Cave5 (WO 1989/012502).

Regarding dependent claim 2, Cave teaches that each resistive heater comprises: a body 
defining one or more channels (Fig. 7: 105; p. 2, ll. 6-15; p. 6, ll. 12-17); a resistive heating element positioned in the one or more channels; and an electrically insulating layer positioned at least between the resistive heating element and the body (p. 2, ll. 6-15; p. 6, ll. 12-17), wherein the resistive heating element is mechanically interlocked within the channel (p. 6, ll. 19-21).

	Regarding dependent claim 6, Cave teaches that the body further comprises: a first surface, wherein the first surface defines the one or more channels; and a second surface opposite the first surface, the second surface being oriented toward the sample vessel (p. 6, ll. 7-23; p. 4, ll. 18-21).

	Regarding dependent claim 7, Cave teaches a thermal sensor positioned at the second surface of the body (p. 4, ll. 20-21; p. 6, ll. 22-23).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the modified Lurz device, discussed above, with recited properties of the Cave resistive heater. The ordinary artisan would have been motivated to do so in order to optimize the heating area and the temperature control through routine experimentation. The ordinary artisan would have had an expectation of success as thermal cycler design and modification is well-known in the art.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lurz (US Patent No. 6,767,512) in view of Uetani6 (Elastomeric Thermal Interface Materials with High Through-Plane Thermal Conductivity from Carbon Fiber Fillers Vertically Aligned by Electrostatic Flocking, Advanced Materials, 26(33): 5857-5862, 2014), Tan7 (US Patent App. Pub. No. 2008/0274511) and Cave8 (WO 1989/012502) as applied to claim 2 above, and further in view of Goff9 (US Patent No. 2,944,138).

Regarding dependent claim 4, Goff teaches one or more retention members disposed 
adjacent to the one or more channels and mechanically interlocking the resistive heating element within the channel, the one or more retention members being deformable between an open position and a closed position, wherein in the closed position, the one or more retention members extend at least partially around the resistive heating element (Figs. 1-3: 3, 11, 13; col. 3, ll. 54-71)

Regarding dependent claim 5, Cave teaches one or more channels surround at least 50% 
of the resistive heating element, as defined by a transverse cross-section of the at least one heater (Fig. 7: grooves 105 cover at least 50% of the heating elements 106 in the transverse cross-section of heater 104).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the modified Lurz device, discussed above, with recited properties of the Cave and Goff resistive heaters. The ordinary artisan would have been motivated to do so in order to optimize the heating area through routine experimentation. The ordinary artisan would have had an expectation of success as thermal cycler design and modification is well-known in the art.

Allowable Subject Matter
Claims 3, 38 and 43 are free of the art.
Claims 3, 38 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 1-7, 11-13, 36 and 38-43 are being examined. Claims 1-2, 4-7, 11-13, 36 and 39-42 are rejected. Claims 3, 38 and 43 are objected to, but contain allowable subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Uetani was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        2 Tan was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        3 Uetani was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        4 Tan was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        5 Cave was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        6 Uetani was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        7 Tan was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        8 Cave was cited in the PTO-892 Notice of References Cited mailed October 28, 2021.
        9 Goff was cited in the Information Disclosure Statement submitted November 21, 2018.